Case 1:20-cv-01083-JTN-PJG ECF No. 7-1, PageID.389 Filed 11/13/20 Page 1 of 2




                            DECLARATION OF ANDRE WILKES
I, Andre Wilkes, hereby declare as follows:


    1. I have personal knowledge of the matters stated herein and would testify to the same if

called as a witness in Court.

    2. I am over eighteen years of age and am otherwise competent to testify in Court.

    3. I am 19 years old and my racial background is Black.

    4. I currently live in the City of Oak Park, which is located in Oakland County.

    5. I am a registered voter at my current address in Oak Park and have been since 2018.

    6. For the November 3, 2020 general election, I voted by absentee ballot. I did so because of

the increasing rates of COVID-19 and the fact that I did not need a reason to vote absentee as a

result of the passing of the Proposal 18-03 in 2018.

    7. I submitted my absentee ballot in person at the City of Oak Park Clerk’s Office on

October 29, 2020.

    8. I understand this lawsuit seeks to invalidate my vote and those of thousands of Michigan

absentee voters despite the fact that those were legally cast.

    9. I am exceedingly proud to cast my vote as a first-time voter this year. It is the primary

way that I can express my views and desires for the direction of the country, state and city by

holding elected officials accountable.

    10. If my vote were not counted, I would be robbed of this essential democratic voice,

through no fault of my own. If my vote does not count, my voice is not heard, and I am not

represented. As a result, I would lose faith in our democracy, of which I am very proud.

    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury, under the laws of the United

States, that the foregoing is true and correct to the best of my knowledge.


36920881.1
Case 1:20-cv-01083-JTN-PJG ECF No. 7-1, PageID.390 Filed 11/13/20 Page 2 of 2




    Dated this 12th day of November, 2020.
                                               ________________________
                                               Andre Wilkes




36920881.1
